Citation Nr: 0913117	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-01 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied service connection 
for a bilateral knee condition and for a back condition.  In 
September 2006, the Board remanded this matter for additional 
development.  

In an October 2008 rating action, service connection was 
granted for a right knee disability, but denial was continued 
for a back disability and for a left knee disability.

In December 2005, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Evidence does not demonstrate that a left knee disability 
was manifested during active service or was developed as a 
result of an established event, injury, or disease during 
active service.

3.  Evidence of record does not demonstrate that a back 
disability was manifested during active service or was 
developed as a result of an established event, injury, or 
disease during active service, nor was it present within one 
year following separation from service, nor was it 
proximately due to his service-connected left knee 
disability.

CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 
(2008).

2.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103,  
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in September 2003, October 2006, and January 2008.  
These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in October 2008.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the October 2006 and January 
2008 correspondence. 

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  The Court has held that 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

Left Knee

The Veteran contends that he hurt his left knee during 
service.  Service treatment records indicate that in 
September 1991, the Veteran reported that bilateral knee pain 
began during physical training and had progressively worsened 
after "humping" and falling on his knees during an exercise.  
Initially, possible tendonitis was assessed, but two days 
later, the diagnosis was changed to knee strain.   The notes 
indicate he heard a "snap" or "pop" noise in his knee 
after he fell, and swelling occurred.  In December 1991 
indicate tenderness to palpitation, and the assessment was to 
rule out tendonitis.  The Veteran was discharged in January 
1992 after a Medical Board found the Veteran had bilateral 
pes planus before entry into service and that his enlistment 
was in error.

Post-service, a March 1997 VA medical record noted the 
Veteran was seen for pain in his left knee which hurt mostly 
when he played basketball.  A history of tendonitis was 
noted, but no diagnosis was noted regarding the left knee.  

A November 2001 VA medical record noted a history of 
arthralgia of the left knee.

In a signed statement received in October 2003, the Veteran 
asserted that he had weekly pain in his knees and that he was 
discharged from service because of his knee and back 
conditions.

During his Board hearing in December 2005, the Veteran 
testified that he had no knee problems before he entered 
service and got a knee brace within months of his discharge.  
He also said that in the summer of 1994 he received a long 
leg knee brace from a VA facility in Alabama and was put on 
crutches.  His testimony was not specific as to whether these 
knee braces were for the left or the right knee.  See 
transcript at pp. 3-4, 6-7.

April 2007 VA records revealed that the Veteran was seen in 
the emergency department of a VA facility after complaining 
of pain in the left knee for two days.  A history of 
tendonitis in the left knee was noted and that he wore a knee 
brace.  He described his pain as rating a 6 on a scale of 10.  
X-ray studies showed a normal left knee.  The Veteran was 
prescribed pain medication and told to wear a knee brace for 
weight bearing activities.

The Veteran underwent a VA examination in August 2008.  He 
complained of pain, swelling and popping in both knees, more 
so on the right than the left, and said that his activity and 
function had been significantly limited due to his bilateral 
knee condition (with the right being worse than the left).  
He currently required the use of a brace for the right knee.  
He described two to three episodes of knee popping in a month 
with episodes associated with activity.  On examination, gait 
and posture were fairly normal and there was no effusion, 
erythema or evidence of infection in the knees.  There was no 
joint line pain on the left knee, and Ely's test and 
McMurray's test were negative for the left knee.  X-ray 
studies showed a normal left knee.  The VA examiner diagnosed 
left knee strain and opined that it was not related to 
service.  He noted that other than subjective complaints of 
pain reported at the time of injury, there was no evidence in 
the claims file regarding an injury during service to the 
left knee.

Based upon the evidence of record noted above, the Board 
finds that a left knee disability did not develop as a result 
of an established event, injury, or disease during active 
service.  There is no competent medical evidence that any 
current left knee strain is related to service.  Service 
treatment records and post-service medical records referred 
to complaints of left knee pain, but do not relate the 
current assessment of left knee strain to events in service.  
The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In 
order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson, 12 Vet. App. at 253.  There is no such 
evidence.  The August 2008 VA examiner specifically ruled out 
any connection between the Veteran's left knee condition and 
any inservice accident or event.  Therefore, the Board finds 
entitlement to service connection for a left knee disability 
is not warranted.

Back

Service treatment records are negative for any complaints of, 
or injuries to, the back.  The Veteran was discharged after a 
half-year of active duty when a Medical Board found that a 
foot problem pre-existed service and his enlistment was in 
error.

Post-service, the Veteran was treated in October 1992 at a VA 
facility for complaints of lower back after he lifted mail 
bags from a truck three days earlier.  It was noted that, in 
the interim, he had used someone else's back support for 
several days which had eased the pain.  On examination, a 
mild paraspinal spasm was noted and no sign of tenderness.  A 
back sprain was diagnosed and the Veteran was scheduled for 
an orthopedic appointment.

January 2000 VA medical records revealed that the Veteran was 
treated for left side low back pain following a fight in 
which he was struck in the back.  Some tenderness was noted 
over the lower lumbar area and the paravertebral muscles as 
well as a small bruise.  An X-ray study showed a slight 
straightening of the normal curvature and no apparent 
compression deformity or recent fracture.  Vertebral bodies 
were noted as of normal height and disc spaces were 
maintained.  

In a signed statement received in October 2003, the Veteran 
asserted that he had monthly back pain and that he was 
discharged from service because of his knee and back 
conditions.

During his Board hearing in December 2005, the Veteran 
testified that he had no back problems until after service 
and that a VA physician had told him that he had back 
problems because of a lot of strain on his knees.  He also 
testified that he did not wear a back brace and that back 
pain could be triggered without any kind of strenuous 
activity, though when he used his knees a lot he suffered 
more back pain.  The Veteran also said that he had a post-
service back injury when he worked at a printing plant and 
reached down to pick up a bag that weighed 20 to 25 pounds.  
See transcript, at pp. 4, 7-10.

The Veteran underwent a VA examination in August 2008.  He 
related that during basic training, he sustained a sharp pain 
to his low back while lifting logs and that this pain lasted 
for one to two days.  Since then, he averaged once-a-month 
reoccurrences that required him to rest to relieve the pain.  
There was no radiation of pain and he did not use a back 
brace.  Following the examination and after obtaining an X-
ray study of the lumbar spine that showed an essentially 
normal spine, the examiner diagnosed lumbar spine strain and 
opined that it was not related to, or made worse by, any knee 
disorder and that there was no clinical evidence of an injury 
to the spine while the Veteran was in service.

The Board has considered whether service connection for a 
back disability could be established on a secondary basis to 
the Veteran's service-connected right knee disability.  
Unfortunately, none of the evidence of record gives any 
indication that there is any relationship between the 
Veteran's service-connected right knee disability and his 
claimed back disability.  The August 2008 VA examiner 
considered whether the Veteran's back disability was 
secondarily caused by or made worse by his right knee 
disability and opined that it was not.  Without competent and 
persuasive evidence of a connection between the claimed 
disorder and a service-connected disorder, service connection 
cannot be established on a secondary basis.  38 C.F.R. 
§ 3.310(b).  Though there is no evidence of secondary service 
connection, direct service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact "incurred" during service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Based upon the evidence of record noted above, the Board 
finds that a back disability did not develop as a result of 
an established event, injury, or disease during active 
service.  Service treatment records indicate no injuries to 
the back, despite the Veteran's statement to a VA examiner 
that he developed back pain after lifting logs during basic 
training.  In spite of the Veteran's contentions, the Medical 
Board in late 1991 showed that the Veteran was discharged 
early from service because of a foot disability and not 
because of any back or knee disabilities.  Post-service VA 
medical evidence in the claims file showed no complaints of, 
or treatment for, back pain with the exception of events in 
October 1992, when he was treated for back pain after he 
lifted bags from a truck, and in January 2000, after he was 
assaulted in a fight. 

Assuming that the Veteran has a current back disability 
(recently the August 2008 VA examiner diagnosed lumbar spine 
strain), there is no competent medical evidence that any 
current back disability is related to service.  In order to 
prevail on the issue of service connection on the merits, 
there must be medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson, 12 Vet. App. at 253.  There is no such 
evidence.  The August 2008 VA examiner opined that it was 
less likely than not that the Veteran's back condition was 
related to service, because there was no clinical evidence of 
a spine injury while the Veteran was in service.  Therefore, 
the Board finds entitlement to service connection for a back 
disability on a direct basis is not warranted.

Conclusion

The Board also has considered the assertions the Veteran has 
advanced on appeal in his written statements and Board 
testimony.  However, the Veteran cannot establish a service 
connection claim on the basis of his assertions alone.  While 
the Board does not doubt the sincerity of the Veteran's 
belief that his left knee and back pain are disabling and are 
associated with military service, these claims turn on 
medical matters--the relationship between a current 
disability and service or whether a claimed disability has 
been aggravated by a service-connected disability.  Questions 
of medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As a lay person without the appropriate 
medical training or expertise, the Veteran simply is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a lay person is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
Veteran's assertions in this matter simply do not constitute 
persuasive evidence in support of his claims.

For the foregoing reasons, the claims for service connection 
for a left knee disability and for a back disability must be 
denied.  In arriving at the decision to deny these claims, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against these claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a back disability is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


